Title: To George Washington from Henry Knox, 27 February 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New-York 27th February 1787

My last to you was on the 22d instant, in which I stated my apprehensions respecting the proposed disfranchisement in Massachusetts. I did not mean to find fault with the measure. I am persuaded circumstances have rendered it necessary, and proper. But any rigorous chastisement of the rebels, will enflame them and render it right and expedient for the government to provide for its own safety against the sudden attempts of men, who have already flown to Arms, in order to redress ideal grieviances. The assembly have voted £40000 to pay the expences,

which have been & will be incurred by the rebellion. This circumstance will exceedingly embarrass them, because, they must Mortgage their only efficient fund, which has been invariably hitherto applied to the payment of the debts due to the late Army, who now must go without their interest.
I have received a letter from General Lincoln dated at Pittsfield in the County of Berkshire, in which he says, that Shays and some of his officers have fled to Canada—and that the rest of the insurgents have dispersed—that his parties were busily engaged in receiving the submissions and apprehendg desafected characters.
I enclose a newspaper, containing the act of the legislature for disfranchisement.
You will have observed that Congress has passed an Act approving the idea of a convention, so worded, as to include all appointments already made—This circumstance will remove all objections to the convention on account of its legality. With Mrs Knoxs and my very affectionate respects to Mrs Washington I am my dear Sir Your sincere and most Obedient humble Sert

H. Knox

